           Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION

     AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
     LIBERTIES UNION OF NORTHERN    )                              No. 19-cv-290-EMC
     CALIFORNIA,                    )
                                    )
               Plaintiffs,          )
                                    )
          v.                        )
                                    )
     DEPARTMENT OF JUSTICE; FEDERAL )
     BUREAU OF INVESTIGATION;       )
     DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
     BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
     SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
     DEPARTMENT OF STATE,           )
                                    )
               Defendants.          )
                                 DECLARATION OF TERRI WHITE

 1   I, TERRI WHITE, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury:

 2    1.     I am the Acting Associate Center Director in the Freedom of Information and
 3           Privacy Act (FOIA/PA) Unit, National Records Center (NRC), United States
 4           Citizenship and Immigration Services (USCIS), within the United States
 5           Department of Homeland Security (DHS), in Lee’s Summit, Missouri. I have held
 6           the position of Acting Associate Center Director since January 1, 2021, and
 7           previously served as the Chief of the Significant Interest Group since June 2019. I
 8           am also an attorney, licensed to practice law by the State of Missouri in 2006. Prior
 9           to joining DHS in 2019, I served as an attorney with the United States Bureau of
10           Prisons (BOP) under the United States Department of Justice (DOJ) for almost
11           seven years. As part of my duties with the BOP, among other things, I provided
12           legal advice to the agency on the release of information sought under the FOIA.
13
14    2.     As Acting FOIA Officer for USCIS, I supervise over 200 information access
15           professionals who are responsible for the orderly processing of all public,
16           congressional, judicial, and inter-/intra-agency requests or demands for access to
17           USCIS records and information pursuant to the FOIA, Privacy Act, Executive
18           Orders, departmental directives, regulations and compulsory legal process.

                                                     1
              Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 2 of 14




19
20       3.     Through the exercise of my official duties as Acting Associate Center Director, I
21              am familiar with USCIS’s standard process for responding to FOIA requests,
22              including search procedures for locating agency records.
23
24        4. The statements contained in this declaration are based on my personal knowledge,
25           my review of relevant documents kept by USCIS in the course of ordinary business,
26           and upon information provided to me by other USCIS employees in the course of
27           my official duties.
28
29        5. This declaration is submitted in support of USCIS’s Motion for Summary Judgment
30           in this matter. This declaration describes, generally, agency procedures for
31           processing FOIA requests for access to agency records and, more specifically,
32           agency action taken in response to Plaintiffs American Civil Liberties Union
33           Foundation and American Civil Liberties Union Foundation of Northern
34           California’s FOIA request.
35
36                USCIS’S STANDARD FOIA OPERATING PROCEDURES

37         6. USCIS routinely and consistently processes FOIA requests in compliance with
38            DHS implementing regulations found at 6 C.F.R. Part 5 and Management Directive
39            No. 0460.1. 1 Specifically, when the agency receives a FOIA request for USCIS
40            information or documents, the agency’s standard procedure includes the following:
41                   a) after determining the nature, scope, and contours of a valid FOIA request,
42                   a preliminary search is conducted to locate potentially responsive records;
43

     1
       DHS requirements for submitting a FOIA request for an individual’s records include the
     following:

           1. All FOIA requests must be submitted in writing and signed by the requester. 6
                C.F.R. § 5.3(a).

           2. If the requester seeks records about him/herself the requester must verify identity
                by submitting, in writing, a statement containing his/her full name, current address,
                date of birth and place of birth. This statement must be signed, and the signature
                must either be notarized or submitted under 28 U.S.C. § 1746 (penalty of perjury
                in lieu of notarized signature). This signature must be submitted along with the
                FOIA request. 6 C.F.R. §§ 5.3(a), 5.21(d).

           3. The FOIA request must describe the records that are being sought in sufficient
                detail to enable DHS personnel to locate them with a reasonable amount of effort.
                6 C.F.R. § 5.3(b).

                                                     2
          Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 3 of 14




44                 b) because FOIA requests are generally processed by the NRC on a first-
45                 in/first-out basis, the request is logged in the approximate order of its receipt
46                 into a computerized case tracking and retrieval system which automatically
47                 assigns a control number and tracks the file created;
48
49                 c) an acknowledgement letter is contemporaneously mailed to the requester,
50                 advising of the control number, processing fee arrangement, processing
51                 options, and contact information, and addressing any collateral requests
52                 made by requester;
53
54                 d) during any abeyance in processing, periodic system inquiries are
55                 conducted to maintain updated information concerning the disposition of
56                 agency records that are subject to the pending FOIA request;
57
58                 e) if relevant records are in the possession of an office or agency other than
59                 the responding office, a request for the production of the records is sent to
60                 the records' custodian(s) for that office or agency;
61
62                 f) during the course of processing, the FOIA request and any responsive
63                 records are subjected to rigorous analyses to arrive at the proper final
64                 agency determination; and finally;
65
66                 g) the NRC sends its response to the requester, granting or denying, in whole
67                 or in part, access to requested records, and advising of any additional rights
68                 that may have vested in the requester by virtue of the final agency
69                 determination.
70
71   7.     In recent years, USCIS has experienced a significant increase in the amount of
72          FOIA requests received and processed by the agency. USCIS is only one of ninety-
73          nine federal agencies subject to the FOIA, but it receives more than one-fifth of the
74          total requests received. For example, during FY 2019, USCIS received 200,174
75          total requests, which represents more than half of the total requests received by
76          DHS and over 22 percent of the total requests received government-wide in FY
77          2019. See http://www.foia.gov.
78
79   8.     Given the significant number of FOIA requests received by USCIS and in an effort
80          to process FOIA requests in a manner designed to be fair and expeditious, USCIS
81          has adopted a policy of processing such requests on a first-in/first-out basis. This
82          process is further enhanced by the implementation of a regulation providing for
83          expedited processing of requests under given circumstances, and the adoption of a
84          multi-track system of processing which not only allows the agency to process
85          requests on a first-in/first-out basis within each track, but also permits the USCIS
86          to respond to relatively simple requests more quickly than requests involving


                                                  3
               Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 4 of 14




 87              complex and/or voluminous records. USCIS’s first-in/first-out and multi-track
 88              processing is consistent with the requirements set forth in Open America v.
 89              Watergate Special Prosecution Force, 547 F.2d 605 (D.C. Cir. 1976) and Exner v.
 90              FBI, 612 F.2d 1202, 1980 U.S. App. LEXIS 20856, February 4, 1980.
 91
 92       9.     The majority of the FOIA/PA requests that USCIS receives seek immigration
 93              records located in an individual’s Alien File (A-file). 2 USCIS also receives a
 94              significant volume of requests seeking non A-file records, such as USCIS policy
 95              documents.
 96
 97       10.    The NRC’s Significant Interest Group (SIG) team handles all FOIA/PA requests
 98              for non-alien file records on behalf of the agency. Upon receipt of such a request,
 99              a SIG team reviews the request and determines its precise nature and scope, and
100              any and all agency offices that may have potentially responsive records based on
101              the specific missions and work of each office and Directorate.
102
103       11.    After a member of the SIG team has identified any and all agency offices that may
104              have potentially responsive records, he or she then forwards the request to those
105              offices for a search and response. In addition to searching its own records, those
106              offices are generally asked to identify any other agency offices that it believes could
107              have potentially responsive records. The objective of this process is to devise and
108              conduct a search that is reasonably calculated to uncover all potentially relevant
109              and responsive records.
110
111                              PLAINTIFFS’ MAY 24, 2018 FOIA REQUEST
112
113         12. On May 29, 2018, USCIS’s FOIA office received a FOIA request dated May 24,
114             2018, which had been submitted to seven government agencies, including USCIS.
115             The request was submitted by Hugh Handeyside, on behalf of the American Civil
116             Liberties Union Foundation and American Civil Liberties Union Foundation of
117             Northern California (“Plaintiffs” or “ACLU”). The request sought a copy of


      2
        An A-File and ELIS make up the official government record that contain information
      regarding transactions involving an individual as he/she passes through the U.S.
      immigration and inspection process. See 82 Fed. Reg. 43556 (September 18, 2017). The
      Alien File/Central Index System is a centralized and consolidated electronic system of
      records through which A-Files are stored, maintained, updated, tracked, and retrieved.
      Although USCIS is the official custodian of all A-Files and the system manager for the
      Alien File/Central Index System, both the files and systems are shared with U.S.
      Immigration and Customs Enforcement and U.S. Customs and Border Protection, all of
      which create and contribute documents to A-Files. A-Files are maintained under and
      retrievable by reference to an individual’s name and Alien number, and date of birth, or
      combination thereof.

                                                       4
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 5 of 14




118      various records and information “pertaining to social media surveillance,
119      including the monitoring and retention of immigrants' and visa applicants' social
120      media information for the purpose of conducting ‘extreme vetting.’” See
121      Plaintiffs’ FOIA request, Exhibit A.
122
123   13. Specifically, Plaintiffs’ FOIA request sought the following records:
124
125          a. All policies, guidance, procedures, directives, advisories, memoranda,
126             and/or legal opinions pertaining to the agency's search, analysis, filtering,
127             monitoring, or collection of content available on any social media
128             network;
129          b. All records created since January 1, 2015 concerning the purchase of,
130             acquisition of, subscription to, payment for, or agreement to use any
131             product or service that searches, analyzes, filters, monitors, or collects
132             content available on any social media network, including but not limited
133             to:
134                I.    Records concerning any product or service capable of using social
135                      media content in assessing applications for immigration benefits or
136                      admission to the United States;
137               II.    Records concerning any product or service capable of using social
138                      media content for immigration enforcement purposes;
139              III.    Records concerning any product or service capable of using social
140                      media content for border or transportation screening purposes;
141              IV.     Records concerning any product or service capable of using social
142                      media content in the investigation of potential criminal conduct;
143          c. All communications to or from any private business and/or its employees
144             since January 1, 2015 concerning any product or service that searches,
145             analyzes, filters, monitors, or collects content available on any social
146             media network;
147          d. All communications to or from employees or representatives of any social
148             media network (e.g., Twitter, Facebook, YouTube, LinkedIn, WhatsApp)
149             since January 1, 2015 concerning the search, analysis, filtering,
150             monitoring, or collection of social media content; and
151          e. All records concerning the use or incorporation of social media content
152             into systems or programs that make use of targeting algorithms, machine
153             learning processes, and/or data analytics for the purpose of (a) assessing
154             risk, (b) predicting illegal activity or criminality, and/or (c) identifying
155             possible subjects of investigation or immigration enforcement actions.
156             See Plaintiffs’ FOIA request, Exhibit A.
157
158   14. In a letter to the Plaintiffs dated June 6, 2018, in accordance with its normal
159       procedures, the NRC acknowledged receipt of the Plaintiffs’ FOIA request, and



                                               5
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 6 of 14




160      advised Plaintiffs that their request was assigned case number
161      COW2018000654. See USCIS FOIA Acknowledgement letter, Exhibit B.
162
163                 USCIS’S SEARCH FOR RECORDS AND
164              PROCESSING OF PLAINTIFFS’ FOIA REQUEST
165
166   15. After reviewing Plaintiffs’ request, the NRC determined that the request sought
167       non-alien file records. Accordingly, this request was assigned to the SIG team,
168       who followed the USCIS’s standard procedures for processing a FOIA request.
169
170   16. Based on the SIG team’s review of this request, they determined that documents
171       responsive to the request would most likely be maintained by the following
172       USCIS offices:
173
174          a. Office of Chief Counsel (OCC): OCC is responsible for providing legal
175             advice to senior leadership within USCIS on all aspects of immigration
176             law, including issues related to vetting and screening processes that are
177             part of the adjudication of applications and petitions for immigration
178             benefits. Given the mission and nature of OCC’s work, and because
179             OCC had assigned specific attorneys to be part of the USCIS Social
180             Media Working Group, the USCIS FOIA office felt that OCC might
181             have documents responsive to the request.
182          b. Office of Information Technology (OIT): OIT leads USCIS in the
183             design, development, and deployment of IT services and solutions to
184             support USCIS’s mission and role in the nation's immigration process.
185             OIT often provides support on FOIA requests involving email searches.
186          c. Fraud Detection and National Security (FDNS): FDNS protects
187             national security by leading agency efforts aimed at enhancing the
188             integrity of the legal immigration system. FDNS develops and maintains
189             efficient and effective anti-fraud and screening programs, leading
190             information sharing and collaboration activities and supporting law
191             enforcement and intelligence communities. Given the mission and
192             nature of FDNS’s work, specifically as it relates to FDNS’s role in the
193             collection of social media information as part of USCIS’s vetting and
194             screening processes, the USCIS FOIA office felt that FDNS might have
195             documents responsive to the request.
196          d. Office of Policy and Strategy (OP&S): OP&S serves as the principal
197             policy advisor for the Director and USCIS, manages the USCIS Policy
198             Manual, coordinates USCIS strategic goals and objectives, and oversees
199             the regulatory development process to ensure compliance with the
200             policy goals of USCIS, DHS, and the Administration. OP&S also
201             coordinates the developing of USCIS’s immigration policies, including
202             the social media vetting process and the proposed policy options. Given


                                              6
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 7 of 14




203             the mission and nature of OPS’s work, and because OPS was
204             responsible for leading and coordinating the efforts of the USCIS Social
205             Media Working Group, the USCIS FOIA office felt that OPS might
206             have documents responsive to the request.
207          e. Executive Secretariat (EXSO): EXSO manages the USCIS policy
208             review and decision-making processes, coordinating the development,
209             clearance, and submission of all policy documents for the Director's
210             review and approval. In support of the Director and Deputy Director,
211             EXSO governs official communications between those offices and
212             Congress, DHS headquarters, and other DHS components. EXSO also
213             manages the flow, format, and substance of all written correspondence,
214             both to and from the Director. Given the mission and nature of EXSO’s
215             work, and because of the high-level coordination that they provide for
216             reviewing draft policy documents, the USCIS FOIA office felt that
217             EXSO might have documents responsive to the request.
218          f. Office of Contracting: The Office of Contracting is responsible for
219             planning, awarding, and administering the agency’s contracts to ensure
220             that all contracts deliver the best value products and services to USCIS
221             on a timely basis while maintaining the public’s trust and fulfilling
222             public policy objectives. Given the mission and nature of the Office of
223             Contracting’s work, and because of the potential options being
224             considered that may have involved the use of contractors as part of the
225             vetting process, the USCIS FOIA office felt that the Office of
226             Contracting might have documents responsive to the request.
227
228   17. In June 2018, the SIG team forwarded the request to each office, and requested
229       that staff in those offices conduct a search of their records for any responsive
230       documents. Each office was provided with a copy of the request, which
231       included the specific records being sought by Plaintiffs. Since each employee
232       conducting a search may have a different organization system or way of
233       phrasing a topic that could be responsive, all employees were instructed to read
234       the request and use those search terms that would reasonably be calculated to
235       locate any records responsive to the request.
236
237   18. In an email dated November 20, 2018, one of the Senior Government
238       Information Specialists in the USCIS FOIA Office reached out to Plaintiffs to
239       advise them that the agency was unable to conduct a search for two of the items
240       in Plaintiffs’ request, because the items were overbroad. The two items include
241       the following:
242
243          a. All communications to or from any private business and/or its employees
244             since January 1, 2015 concerning any product or service that searches,



                                               7
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 8 of 14




245             analyzes, filters, monitors, or collects content available on any social
246             media network;
247          b. All communications to or from employees or representatives of any social
248             media network (e.g., Twitter, Facebook, YouTube, LinkedIn, WhatsApp)
249             since January 1, 2015 concerning the search, analysis, filtering,
250             monitoring, or collection of social media content; and
251
252      The email advised Plaintiffs that these two requested items were too broad, and
253      would require the agency to conduct an unduly burdensome search. The email
254      also advised Plaintiffs that USCIS would be willing to conduct a search if the
255      Plaintiffs would be willing to narrow the scope of these two items to specific
256      USCIS employees or positions in a USCIS offices, or in any other way that would
257      allow USCIS to conduct a reasonable search. See USCIS and Plaintiffs’ Emails
258      Regarding Scope of FOIA Request, Exhibit C.
259
260   19. In January 2019, USCIS FOIA staff had a phone call with Mr. Handeyside to
261       discuss the scope of the two items. During that call, Mr. Handeyside agreed to
262       limit the search for these two items to records maintained by OIT and the Office
263       of Contracting.
264
265   20. Pursuant to Mr. Handeyside’s agreement to limit the scope of the search for
266       these two items, the USCIS FOIA office sent updated search requests to OIT
267       and the Office of Contracting on January 7, 2019.
268
269   21. On January 17, 2019, Plaintiffs filed a Complaint in the Northern District of
270       California, challenging the Defendants’, including USCIS’s, failure to provide
271       information in response to Plaintiffs’ FOIA request within the statutory
272       timeframe required by the FOIA. See Plaintiffs’ Complaint (ECF No. 1).
273
274   22. Subsequent to the filing of the Plaintiffs’ Complaint, USCIS continued to search
275       for and process records responsive to Plaintiffs’ request. After receiving
276       records from the assigned offices, the SIG team reviewed all documents to
277       determine whether the search was reasonably calculated to locate records
278       responsive to Plaintiffs’ FOIA request. Based upon the SIG team’s review of
279       the Plaintiffs’ FOIA request and its particular subject matter, along with the
280       responsive records received, the agency determined that it had identified all of
281       the appropriate Directorates and program offices within USCIS, and each office
282       had received all of the information needed to perform a search that was
283       reasonably calculated to locate any records responsive to this request.
284       Additionally, after reviewing the responses from each office, the USCIS FOIA
285       office determined that staff within the offices searched all files that were
286       reasonably likely to contain records responsive to the Plaintiffs’ FOIA request.
287       Based on the SIG team’s review of this information, it determined that the


                                               8
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 9 of 14




288      search was adequate, and that it was unlikely that any of the other USCIS
289      Directorates or program offices would have records responsive to this request.
290
291   23. Records were provided as part of a monthly rolling production in two parts.
292       The first production occurred on July 10, 2019, and the second production
293       occurred on August 7, 2019. In total, USCIS produced 2,645 pages in response
294       to Plaintiffs’ request, of which 306 were released in their entirety, 2234 released
295       in part, and 64 pages withheld in full. Additionally, USCIS notified Plaintiffs
296       that it had referred 8 pages to DHS and 30 pages to U.S. Immigration and
297       Customs Enforcement (ICE) for their review and direct response to Plaintiffs.
298       See Final Action letters dated July 10, 2019 and August 7, 2019, Exhibit D.
299
300   24. In the letters provided with each monthly production, USCIS provided the total
301       amount of pages provided, and the exemptions applied to each production,
302       pursuant to 5 U.S.C. § 552(b)(5), (b)(6), (b)(7)(C) and (b)(7)(E) of the FOIA
303       and provided Plaintiff with a description of the referenced exemptions that
304       served as the basis for the withholdings. See Final Action letters dated July 10,
305       2019 and August 7, 2019, Exhibit D.
306
307   25. On August 20, 2020, in order to allow the parties to attempt to narrow the issues
308       in dispute, USCIS provided Plaintiffs with a “Sample Redaction Index.” During
309       the drafting of the index, USCIS identified multiple pages that contained
310       information that could be provided as a supplemental disclosure. Specifically,
311       a few months after USCIS completed its original production, USCIS released
312       information on its website about the agency’s social media vetting process that
313       previously was not publicly available. As a result, many of the exemptions
314       previously applied were no longer applicable, including deliberative
315       information that had not been finalized at the time USCIS made its original
316       release. Therefore, USCIS advised Plaintiffs that it would reprocess the records
317       previously provided to Plaintiffs and would provide a supplemental production.
318       See September 10, 2020 Joint Status Report (ECF No. 74).
319
320   26. On October 8, 2020, USCIS provided the updated production, which
321       encompassed all pages previously released to Plaintiffs, including the pages
322       with supplemental releases. Specifically, after reprocessing the 2,645 pages of
323       records responsive to Plaintiffs’ request, 543 pages were released in their
324       entirety, 2058 pages were released in part, and 6 pages were withheld in full.
325       38 pages were referred to other agencies for their review and direct response to
326       Plaintiffs. The remaining redacted portions were withheld pursuant to 5 U.S.C.
327       § 552(b)(5), (b)(6), (b)(7)(C) and (b)(7)(E) of the FOIA.
328
329   27. After reviewing the reprocessed records, the parties conferred to discuss the
330       redactions at issue. By email dated November 6, 2020, Plaintiffs advised


                                                9
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 10 of 14




331      Defendants that they would not be challenging any redactions under
332      Exemptions (b)(6) or (b)(7)(C). Accordingly, the only remaining redactions at
333      issue are those under Exemptions (b)(5) or (b)(7)(E). See Handeyside
334      November 6, 2020 Email, Exhibit E.
335
336   28. Exemption 5 was invoked to protect inter-agency or intra-agency
337       memorandums, emails, PowerPoint presentations, briefing papers, talking
338       points, and letters, which would not be available by law to a party other than an
339       agency in litigation with the agency. Here, USCIS withheld the information as
340       exempt from disclosure under three privileges contemplated by Exemption 5:
341       (1) deliberative process, (2) attorney-client, and (3) attorney work-product.
342
343   29. The deliberative process privilege was invoked to protect USCIS’s decision-
344       making process in connection with the development of USCIS’s procedures for
345       the operational use of social media as part of the immigration adjudication
346       process. The privilege was applied to documents reflecting advisory opinions,
347       as well as recommendations and deliberations related to these social media use
348       issues. The material withheld included information prepared to assist USCIS in
349       decision making on the use of social media in adjudications, such as how it
350       would be used, which employees would be authorized for operational use, what
351       technological tools would best fit the agency’s operational needs. The types of
352       records in which information was withheld pursuant to the deliberative process
353       privilege included draft delegation documents, privacy compliance documents,
354       testimony drafts, legal opinions, meeting summaries, memoranda, briefing
355       papers, training materials, emails, and other draft documents. For example, in
356       draft documents, USCIS redacted information such as comments and edits
357       made by USCIS employees and attorneys reflecting draft revisions, additions,
358       re-wordings, suggestions, clarifications, questions, about accuracy, statements
359       of uncertainty, and requests for additional information. Similarly, USCIS
360       withheld information in emails that reflected deliberative exchanges regarding
361       potential policies and procedures for operational use of social media, options
362       for implementation of operational social media use, and discussions regarding
363       information sharing with law enforcement and the intelligence community. For
364       example, at page 1694 to 1695, which consist of emails between USCIS OCC
365       and USCIS employees discussing draft responses to questions from Chairman
366       McCaul related to potential restrictions on DHS’s use of publicly available
367       social media information, USCIS withheld a summary of specific operational
368       and legal issues, draft responses to the questions, and discussions of which
369       restrictions should be considered in the operational use of social media.
370
371   30. Disclosure of the deliberative, pre-decisional information withheld by USCIS
372       would reveal the internal deliberations of federal agency employees and
373       decrease the quality of USCIS decision-making.


                                               10
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 11 of 14




374
375   31. In making its redactions under Exemption 5 and the deliberative process
376       privilege, USCIS segregated and released any information that reflected a final
377       decision or finalized process that did not otherwise include any pre-decisional
378       or deliberative information. For example, on pages 339 and 340, a final version
379       of Delegation 15002, “Delegation to the Director of U.S. Citizenship and
380       Immigration Services to Conduct Certain Law Enforcement Activities,” signed
381       and dated January 15, 2017, was released in full because it reflected a final
382       decision document and did not include any pre-decisional or deliberative
383       information. In contrast, on pages 1423-1424, a draft revision of the Delegation
384       includes portions of withheld information, because this information reflected
385       proposed changes to the process and authorized use of social media to support
386       USCIS’s mission.
387
388   32. USCIS also withheld or redacted information under Exemption 5 that was
389       determined to be protected by the attorney-client privilege. The attorney-client
390       privilege protects confidential information shared between an attorney and his
391       client relating to the legal matter on which the client seeks advice. Here, this
392       includes information in legal memoranda, draft documents, meeting
393       summaries, and emails from agency counsel to their clients, in particular,
394       agency policy makers, agency decision makers, and agency employees
395       implementing policy. USCIS also redacted information divulged to the
396       attorney by the client seeking legal advice and communications between agency
397       counsel about the confidential information provided by the client. In addition,
398       the attorney-client privilege was also applied to protect legal opinions provided
399       in draft documents, where USCIS OCC attorneys provided legal responses or
400       raised suggestions based on legal guidance in order to advise agency clients
401       about potential legal risks with options being considered, and legal memoranda
402       from DHS Office of General Counsel (OGC) or USCIS OCC attorneys related
403       to legal issues and guidance pertaining to DHS and USCIS’s operational use of
404       social media. The purpose of these memoranda was to provide legal analysis
405       and guidance on issues related to USCIS obtaining law enforcement authority,
406       the implementation of the operational use of social media, and the legal
407       limitations to the use of social media. The memoranda also provided counsel’s
408       legal opinion to the client on issues related to enforcement and intelligence
409       activities involving online and social media monitoring, and DHS’s compliance
410       with applicable privacy laws, civil rights and civil liberties and constitutional
411       rights. To compel the disclosure of the attorney-client information withheld
412       in this case would have an immediate impact and drastic chilling effect on all
413       interactions between DHS and USCIS counsel and USCIS employees and
414       among USCIS counsel themselves.
415



                                               11
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 12 of 14




416   33. USCIS withheld documents pursuant to Exemption 7(E) that contain
417       information which would disclose techniques and procedures for law
418       enforcement investigations or prosecutions, or would disclose guidelines for
419       law enforcement investigations or prosecutions, if such disclosure could
420       reasonably be expected to risk circumvention of the law.
421
422   34. Exemption 7 establishes a threshold requirement that, in order to withhold
423       information on the basis of any of its subparts, the records or information must be
424       compiled for law enforcement purposes. The information for which FOIA
425       Exemption 7 has been asserted in the instant matter satisfies this threshold
426       requirement. Pursuant to the Immigration and Nationality Act codified under
427       Title 8 of the U.S. Code, the Secretary of Homeland Security is charged with the
428       administration and enforcement of laws relating to the immigration and
429       naturalization of aliens, subject to certain exceptions. See 8 U.S.C. § 1103.
430       USCIS is responsible for safeguarding the homeland by deterring, detecting, and
431       addressing vulnerabilities in the immigration system. As part of the agency’s
432       mission, USCIS must employ and enhance rigorous security measures to
433       safeguard our nation against immigration fraud and ensure that pathways to the
434       United States are not exploited. To achieve this goal, USCIS works to identify
435       and mitigate known and unknown risks to the lawful immigration system,
436       implement and enhance uniform vetting practices, and maximize internal and
437       external information sharing with law enforcement and Intelligence Community
438       partnerships to strengthen the integrity of the lawful immigration system.
439
440   35. As a threshold matter, the records and information located in response to
441       Plaintiffs’ FOIA request were collected and compiled by the USCIS Fraud
442       Detection and National Security Directorate, the Office of Chief Counsel, and
443       other USCIS employees that were part of the DHS and USCIS social media
444       working group, and were compiled as part of the development and
445       implementation of DHS and USCIS’s social media vetting process, which was
446       established to enhance the integrity of the legal immigration system. This process
447       and the documentation related to it focuses on USCIS’s anti-fraud and screening
448       programs, and the agency’s information sharing and collaboration activities with
449       law enforcement and intelligence communities. Therefore, the records and
450       information located in response to the FOIA request were compiled for law
451       enforcement purposes and meet the threshold requirement of FOIA Exemption 7.
452
453   36. The types of documents and/or information withheld consists of training
454       materials for agency employees that would be involved in the operational use
455       of social media, background check processes, procedures for information
456       sharing and coordination with law enforcement partners and the Intelligence
457       Community, emails related to the operational use of social media and
458       implementing the process, and legal memoranda related to USCIS obtaining


                                              12
      Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 13 of 14




459      law enforcement authority and how that authority would impact the agency’s
460      vetting methods, the implementation of the operational use of social media, the
461      legal limitations to the use of social media, and on issues related to enforcement
462      and intelligence activities involving online and social media monitoring, and
463      other documents containing specific guidelines or techniques and procedures
464      involved in USCIS’s operational use of social media. The withheld information
465      consists of detailed background check information pertaining to specific
466      applicants that had been screened and the results of that screening, the specific
467      social media applications reviewed, which words and phrases were used to
468      search those social medias applications, guidelines for the use and operation of
469      government systems and technological tools used as part of the screening
470      process, specific challenges and vulnerabilities identified in the process of
471      social media screening and vetting, and other law enforcement information
472      related to the agency’s operational use of social media. This information, if
473      disclosed, would reveal the technology resources currently being used in the
474      vetting process by law enforcement and immigration officers, and the specific
475      websites, applications, and social media that is being reviewed by immigration
476      officers for certain immigration applicants and petitioners that need additional
477      background checks or vetting. Further, information was withheld that details
478      the methods and circumstances of USCIS’s coordination with other law
479      enforcement agencies, like CBP, ICE, FBI, Department of State, Department of
480      Justice, as it relates to the vetting and screening process. This information
481      reveals the types of background checks authorized to be conducted in certain
482      cases, and which techniques and procedures are involved in the enforcement of
483      specific types of immigration and national security laws and directives.
484
485   37. The withheld information also contains guidelines as to what actions should be
486       taken for certain cases where there is suspected fraud or concerns regarding
487       public safety or national security, the specific methods USCIS’s immigration
488       officers are authorized to use as part of social media vetting, and what
489       limitations are placed on their collection methods. This information, if
490       disclosed, would reveal the specific methods and procedures that immigration
491       officers are authorized to use to conduct social media research for certain
492       immigration applicants and petitioners that need additional background checks
493       or vetting. The release of this information would risk circumvention of the law
494       because it would put individuals on notice as to what information is considered
495       as part of the screening and vetting process and what the limitations of access
496       are, what information is considered as part of the screening and vetting process,
497       what words and images are being searched for, the specific tools used by law
498       enforcement, and what technology is being used. The disclosure of this
499       information would reveal guidelines and procedures for the enforcement of
500       certain immigration and national security laws and directives, and could
501       reasonably be expected to risk the circumvention of law and render the


                                               13
         Case 3:19-cv-00290-EMC Document 98-5 Filed 01/28/21 Page 14 of 14




502          guidelines for additional screening measures relevant to national security,
503          public safety, and fraud prevention useless because it could allow individuals
504          to research the technology to identify vulnerabilities and limitations, which
505          could impact the effectiveness of the screening and vetting process. It could
506          also result in individuals hiding the use of certain social media platforms or
507          encouraging the use of platforms that the agency does not access to, which
508          would impact the effectiveness of screening and vetting procedures used for the
509          enforcement of certain immigration and national security laws and directives.
510          Accordingly, this material is appropriately exempt from disclosure pursuant to
511          Exemption (b)(7)(E).
512
513      38. When reviewing the redactions applied and the reprocessed records, the USCIS
514          FOIA office considered whether any information could be segregated and
515          released. Based on their review of the processed records, the agency determined
516          that no further segregation of meaningful information in the withheld documents
517          would be possible without disclosing information that warrants protection under
518          the law. The only information withheld from the Plaintiff is information that is
519          entitled to protection from disclosure.
520
521      39. To provide further detail regarding the information withheld from the agency’s
522          response that is discussed above, attached to this declaration is an index
523          identifying and describing each document in which information was withheld,
524          specifying the particular exemption under which the information was withheld,
525          and explaining how the exemption applies to the information that was withheld.
526          Information regarding how non-exempt information was segregated from
527          exempt information is included in the index. See Vaughn Index, Exhibit F. I
528          am familiar with the records described in the Vaughn index. It accurately
529          describes those records, and explains USCIS’s proper assertion of the
530          appropriate FOIA exemptions.
531
532   I declare under the penalty of perjury that the foregoing is true and accurate to the best
533   of my knowledge and belief.
534
535   Executed in Kansas City, Missouri, on this 28th day of January 2021.
536
537
538                                         ___________________________________
539                                         TERRI WHITE
540                                         Acting Associate Center Director
541                                         Freedom of Information Act & Privacy Act Unit
542                                         USCIS National Records Center




                                                   14
